          Case 1:19-cr-00118-RA Document 72
                                         71 Filed 05/26/20 Page 1 of 1




                                                         May 26, 2020
BY ECF
                                                        Application granted. The sentence is
Honorable Ronnie Abrams                                 adjourned to June 25, 2020 at 11:00
United States District Judge                            a.m. and will be held by video
Southern District of New York                           conference.

    Re:   United States v. Jesus Encarnacion,           SO ORDERED.
          19 Cr. 118 (RA)
                                                        ________________________
Dear Judge Abrams,                                      Ronnie Abrams, U.S.D.J.
                                                        May 26, 2020
    I write to request a two-week adjournment of Jesus Encarnacion’s sentencing,
which is set for June 12, 2020. The parties have a conference scheduled before the
Court on June 2, 2020 to address an issue relating to Dr. Kleinman. Under the
current schedule, the defense sentencing submission would be due this week,
before that issue is resolved. I am requesting this brief adjournment so that this
issue can be resolved before we make our sentencing submission, in case it impacts
that submission. I have conferred with the government and I understand that they
do not object to this adjournment.

    Finally, with respect to scheduling, counsel respectfully requests that the
sentencing not be adjourned for significantly longer than two weeks. I am pregnant
and anticipate beginning leave in August 2020. I have represented Mr.
Encarnacion since the outset of this case and would like to afford him continuity of
counsel through his sentencing. I have conferred with Mr. Encarnacion regarding
this matter and understand that he would consent to a telephonic sentencing if the
courts have not resumed normal operations by the time of his sentencing.

                                            Respectfully submitted,
                                            /s/ Sarah Baumgartel
                                            Sarah Baumgartel, Esq.
                                            52 Duane Street, 10th Fl.
                                            New York, NY 10007
                                            T: (212) 417-8772
cc: AUSA Kimberley Ravener (by ECF)
